Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Species
This application contains claims directed to the following patentably distinct species:a) Species I: A scissor linkage with two sets of arms vertically connected together, each sets having three arms 205 linked together from middle point by a branched rivet 210; shown in Figs. 2A (extended)-2B (collapsed) (first embodiment).b) Species II: A scissor linkage with two sets of arms vertically connected together, each sets having four arms 205 linked together from middle point by a branched rivet 220; shown in Figs. 2C (extended)-2D (collapsed) (second embodiment).c) Species III: A scissor linkage with two sets of arms vertically connected together, each sets having six arms 205 linked together from middle point by a branched rivet 230; shown in Figs. 2E (extended)-2F (collapsed) (third embodiment).d) Species IV: Three scissor linkages with arms 405 are rotatably joined at their respective mid points 415. Each leg is further rotatably joined at one end to either a triangular upper node 420 or a triangular lower node 422; shown in Figs. 4B (extended)-4A (collapsed) (fourth embodiment).e) Species V: A scissor linkage with two four-armed branched scissor linkages 520 and 530 meet at two triangular connectors 510 and 515; shown in Figs. 5B (extended)-5A (collapsed) (fifth embodiment).f) Species VI: Four three-armed branched scissor linkages meet at a node, joined by four triangular connectors 620; shown in Figs. 6B (extended)-6A (collapsed) (sixth embodiment).g) Species VII: shown in Figs. 7B (extended)-7A (collapsed) (seventh embodiment).h) Species VIII: shown in Figs. 8B (extended)-8A (collapsed) (eighth embodiment).i) Species IX: shown in Figs. 9B (extended)-9A (collapsed) (ninth embodiment).j) Species X: shown in Figs. 10-13 (tenth embodiment).
The species are independent or distinct because of the number of the linkages and the branched rivets and way the linkages are connected to the branched rivets and to the sockets. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); b) the inventions have acquired a separate status in the art in view of their different classification; (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHDI H NEJAD/Primary Examiner, Art Unit 3723